ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 05/18/22 in response to the non-final Office Action mailed 02/18/22. 
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Ms. Qing Lin. See the attached Interview Summary. 
	(a)	Claims 9-16 and 19 are canceled.
(b)	Claims 6, 18 and 20 are amended as set forth below:
--Claim 6 (Currently amended). A composition comprising (i) the isolated Lactobacillus plantarum CJLP475 strain deposited under Accession No. KCCM12287P, a lysate thereof, a culture thereof, a concentrate thereof, or a dried form thereof, and (ii) a cryoprotectant.--
--Claim 18 (Currently amended and rejoined). A method [[for]] of enhancing immunity of a mammalian subject, the method comprising[[:]] administering the composition according to claim 6 to [[a]] the subject.
--Claim 20 (Currently amended). A composition comprising (i) the isolated Lactobacillus plantarum CJLP475 strain deposited under Accession No. KCCM12287P, a lysate thereof, a culture thereof, a concentrate thereof, or a dried form thereof, and (ii) an 
	(c)	New claim 21 as set forth below is added.
--Claim 21 (New). The composition of claim 6, wherein the composition is a probiotic composition, a food composition, or a feed composition.--
Status of Claims
3)	Claim 1 has been canceled via the amendment filed 05/18/22.
	Claims 6, 18 and 20 have been amended via the amendment filed 05/18/22.
	New claim 21 is added via this Examiner’s amendment. 
	Claims 9-16 and 19 are canceled via this Examiner’s amendment. 
	The examination has been extended to the CJLP475 lysate composition species; the trehalose, the maltodextrin, the skim milk powder, and the starch cryoprotectant species; and the dextrin and the skim milk excipient species. 
	Claims 6, 8, 17, 18, 20 and 21 are pending and are under examination.  
Terminal Disclaimer
4)	Acknowledgment is made of Applicants’ terminal disclaimer filed 05/18/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 16/619,050.  
	Acknowledgment is made of Applicants’ terminal disclaimer filed 06/03/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 16/619,804.  
The Moon Declaration
5)	Acknowledgment is made of Applicants’ submission of a declaration filed 05/18/22 under 37 CFR 1.132 by scientist Hojin Moon. The declaration provides experimental data showing that the CLP-1 strain of the applied prior art reference of KR 101235561 is not the same as the CJLP475 strain recited in the instant claims. Table A set forth in the declaration is stated as showing that the Lactobacillus plantarum CJLP475 (KCCM12287P) strain when treated together with the immune cells (Peyer’s patches), the latter were activated by the strain and the virus infection was remarkably suppressed, whereas the reference strain KCCM12116 and the CLP-1 strain KACC91591P of the cited reference were similar to the negative control and did not have an inhibitory effect against PED virus. The declarant states that these data show that the Lactobacillus plantarum CJLP475 strain of the present application is different from the Lactobacillus plantarum CLP-1 strain of the cited reference. The contents of the declaration have been fully considered and are found to be persuasive. 
Objection(s) Withdrawn
6)	The objection to claim 6 and to the specification made in paragraph 8 of the Office Action mailed 02/18/22 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
7)	The rejection of claim 1 made in paragraph 10 of the Office Action mailed 02/18/22 under 35 U.S.C § 112(a) with regard to the biological material deposit issue is moot in light of Applicants’ cancellation of the claim.
8)	The provisional rejection of claim 1 made in paragraph 13 of the Office Action mailed 02/18/22 under the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of co-pending U.S. application 16/619,050 (reference application) is moot in light of Applicants’ cancellation of the claim.
9)	The rejection of claim 1 made in paragraph 15 of the Office Action mailed 02/18/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claim.
10)	The rejection of claim 1 made in paragraph 19 of the Office Action mailed 02/18/22 under 35 U.S.C § 102(a)(1) as being anticipated by KR 101235561 B1 (Original and machine English translation - of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claims 6, 8, 9, 17 and 20 made in paragraph 10 of the Office Action mailed 02/18/22 under 35 U.S.C § 112(a) with regard to the biological material deposit issue is withdrawn in light of Applicants’ compliance with the deposit rule. The statement provided by scientist Hojin Moon states that the Lactobacillus plantarum CJLP475 strain was deposited in the KCCM, Republic of Korea in compliance with the Budapest treaty. The statement further states that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.  
12)	The rejection of claims 6 and claims 8, 9 and 17 that are dependent therefrom made in paragraph 11 of the Office Action mailed 02/18/22 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicants’ amendment to the claims and/or the base claim.   
13)	The provisional rejection of claims 6, 8, 9, 17 and 20 made in paragraph 13 of the Office Action mailed 02/18/22 under the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of co-pending U.S. application 16/619,050 (reference application) is withdrawn in light of Applicant’s terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from 16/619,050.  
 14)	The rejection of claims 9 and 17 made in paragraph 17 of the Office Action mailed 02/18/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.   
15)	The rejection of claims 6, 8, 9, 17 and 20 made in paragraph 19 of the Office Action mailed 02/18/22 under 35 U.S.C § 102(a)(1) as being anticipated by KR 101235561 B1 (Original and machine English translation - of record) is withdrawn in light of Applicants’ arguments and the experimental data provided via the Moon Declaration. See paragraph 4 supra. Applicants argue that the CLP-1 strain does not have an antiviral activity against PED virus while the CLP475 strain does.
Conclusion
16)	Claims 6, 8, 17, 20 and 21, drawn to the product of invention I, are allowed. Claim 18 of invention II, drawn to a method of using the product of invention I, which is rejoinable and allowable in the present application, is allowed. Pursuant to the procedures set forth in MPEP 821.04(a), the restriction requirement between inventions I and II as set forth in the Office Action mailed 08/19/2021 is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected CJLP475 lysate composition species; the trehalose, the maltodextrin, the skim milk powder, and the starch cryoprotectant species; and the dextrin and the skim milk excipient species have been fully examined, and the species election requirement among these species as set forth in the Office Action mailed on 08/19/21 is hereby withdrawn. In view of this withdrawal of the restriction and species election requirements as to the rejoined inventions and species, Applicants are advised that if any claims presented in a continuation or divisional application are anticipated by, or include all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
	Claims 6, 8, 17, 18, 20 and 21, now renumbered as claims 1, 2, 3, 4, 5 and 6 respectively, are allowed. The amendments and the new claims are supported by the original and the canceled claims and throughout the as-filed specification including Figures, Tables, and Examples.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2022